Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species XI in the reply filed on 7/6/2021 is acknowledged.  The traversal is on the ground(s) that Species XVII (FIG. 29) essentially illustrates the Species XI structure secured in a pocket of a user and any claims readable on Species XVII are readable on elected Species XI; and that Examiner has not made a proper showing of lack of unity of invention per MPEP 1893.03(d) as the different groups of claims are not listed and there is not an explanation of why each group lacks unity with each other group and that Examiner has not listed any claims and merely references the figures for lack of unity.  The argument that Species XVII FIG. 29 essentially illustrates the Species XI structure is not found persuasive because although FIG. 29 shows a holder and tether similar to that of the elected embodiment, the tether is attached by a girth hitch to the inside of the pocket and not to the clip of the FIG. 21A-21C embodiment; to the best of Examiner’s understanding, this argument appears to indicate that Applicant wishes to elect the FIG. 21A-C embodiment in combination with attachment inside of the pocket via the clip (similar to FIG. 25 but with the FIG. 21A-C embodiment), and will treat the election as such, noting that the restriction requirement indicated that Applicant should make clear if Applicant wished to elect combinations which are disclosed but are not shown in the drawings which appears to be the intent of this argument. The argument that Applicant has not made a proper showing of lack of unity of invention per MPEP 1893.03(d) as the different groups of claims are not listed and there is not an explanation of why each group lacks unity with each other group and that Examiner has not listed any claims and merely references the figures for lack of unity are not persuasive, as Examiner has demonstrated that the different embodiments/species/inventions as set forth in the restriction requirement do not have a single special technical feature linking them (i.e. the only technical 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 9, 15, 27, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 12  
It recites the limitation "the central opening".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination on the merits, Examiner takes it to mean “a central opening”.
The claim recites further details of the electronic device structure, but the claim from which it depends clearly only functionally recites the device. It is unclear whether claim 12 should be taken to structurally require the device or to merely further define the functionality of the structure (i.e. the claim only requires an opening capable of use with an electronic device having such a camera). For the purposes of Examination on the merits, Examiner considers the broadest reasonable interpretation of the claim language to be that the device is only functionally recited as the claim does not clearly structurally require the device.
With Respect to Claim 24  
	The specification first generally states that the central opening may be asymmetric, and later indicates that it may be asymmetric relative to the horizontal axis and shows a structure symmetric about the vertical axis. It is unclear whether this claim should be construed as limited to an entirely asymmetric structure (not shown in the drawings and not clearly explicitly delineated in the 
	For the purposes of Examination on the merits, Examiner takes the broadest reasonable interpretation of the claim language to encompass being asymmetric about at least one axis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #9,060,588 to Bransfield (Bransfield).
With Respect to Claim 1  
Bransfield discloses a tether apparatus for securing a handheld device to a user, the handheld device having a plurality of corners, the tether apparatus comprising: a harness including an elastomeric body (12, 14, 25, 15, 16 and related structure) configured to engage the plurality of corners of the handheld device thereby releasably securing the elastomeric body to the handheld device; a fastener (60, 70, or 60 and 70 in combination with the garment 
With Respect to Claim 3  
A tether apparatus according to claim 1, wherein the elastomeric body includes a plurality of corner apertures (17), each defining a corner loop configured to stretch over and engage a respective corner of the handheld device thereby releasably securing the harness to the handheld device (see e.g. FIG.2 and description).  
With Respect to Claim 7  
A tether apparatus according to claim 1, wherein the tether is retractable having a first retracted length in a retracted mode, and a second extended length in an extended mode (Col. 2 lines 65-67 and Col. 3 lines 1-2 disclose that it is formed from a highly elastic material, which allows it to extend and retract as claimed), wherein the second extended length is configured to prevent the handheld device from dropping to the ground when the fastener is secured to the article of the user (capable of this use, see also abstract and Col. 2 lines 52-55).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) as applied to claim 7 above, and further in view of U.S. Patent #9,164,543 to Minn (Minn).
With Respect to Claim 8  
A tether apparatus according to claim 7, but does not disclose wherein the tether (15 or 15, 60 and related structures) includes a plurality of bends, wherein the bends flex and straighten when the tether is pulled.  
However, Minn discloses forming a similar tether to include a plurality of bends (see coil 131, FIGS. 1A-B) that flex and straighten when the tether is pulled in order to retract to a compacted form when no force is applied but allow a user to extend the leash/tether to allow comfortable and efficient use of an attached electronic device without separating it from an article of clothing the leash/tether is attached to.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Minn, to form the tether of Bransfield with a plurality of .
Claims 12-14, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) as applied to claim 1 above, and further in view of U.S. Patent #8,827,234 to Baker (Baker).
With Respect to Claim 12  
A tether apparatus according to claim 1, but does not disclose wherein the personal electronic device includes a centrally-located rear-facing camera, and wherein the central opening is configured to provide unobstructed access to the rear-facing camera while the harness is secured to the personal electronic device.  
	However, Baker discloses forming a similar elastomeric body (see e.g. 148, FIGS. 21-23) for securing a handheld electronic device and including four corner loops, and the use of a central opening (161) in order to serve as various hand and finger grips when the body is secured to a device, the central opening configured to provide unobstructed access to arear-facing camera included on the electronic device while the harness/body is secured to the personal electronic device (inasmuch as it is capable of this use with an electronic device having an appropriately located central rear-facing camer). 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Baker, to add a central opening as taught by Baker/as claimed to the Bransfield harness/body, in order to serve as various hand and finger grips when 
With Respect to Claim 13  
A tether apparatus according to claim 1, wherein the elastomeric body includes a plurality of corner apertures (17), each defining a corner loop configured to stretch over and engage a respective corner of the handheld device thereby releasably securing the harness to the handheld device (see e.g. FIG.2 and description), the elastomeric body further including a central opening (per Baker), wherein the plurality of corner apertures have a maximum aperture dimension and the central opening has a maximum opening dimension, but the combination does not detail a relative size of the parts and so does not disclose wherein the maximum opening dimension is larger than the maximum aperture dimension. It is noted that Bransfield’s central area is shown as being much larger than the side aperture areas  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the parts to include a larger maximum opening dimension than maximum aperture dimension, in order to provide a larger area for a user’s hand (i.e. making the central area take up almost all of the central area will result in a larger maximum opening dimension larger than the maximum aperture dimension), as a mere selection of an art appropriate size for the central opening and/or relative sizing of the central and aperture openings, in order to better fit a particular electronic device, and/or as doing so constitutes at most a mere change in size/proportion (e.g. making the central opening larger or the apertures smaller) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
With Respect to Claim 14  

With Respect to Claim 21  
A tether apparatus for securing a handheld device to a user, the handheld device having a plurality of corners, the tether apparatus comprising: a harness (12, 14-16, and related structure) including an elastomeric web (12, 14, 16, and related structures, alone or in combination with 15), the web including a plurality of corner apertures (17) each defining a corner loop configured to stretch over and engage a respective corner of the handheld device thereby releasably securing the harness to the handheld device (see e.g. FIG. 2), the web further including a central opening, wherein the plurality of corner apertures have a maximum aperture dimension and the central opening has a - 20 -WO 2019/126679PCT/US2018/067155 maximum opening dimension, and wherein the maximum opening dimension is larger than the maximum aperture dimension (see the rejection of claim 13 above for details); a fastener (70; alternately 60, 70) configured for releasably engaging an article attached to the user; and an elongated tether (15 and/or 60) interconnecting the fastener and the harness, a first end of the tether being connected to the harness, and a second end of the tether connected to the fastener, wherein the tether allows a 
With Respect to Claim 24  
A tether apparatus according to claim 21, but does not disclose wherein the central opening is asymmetric.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make the central opening asymmetric, in order to enhance aesthetic appeal (e.g. by adding an asymmetrical design), and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 26  
A tether apparatus according to claim 21, wherein the first end of the tether (noting end of 15) is permanently attached to the harness (it is integrally/monolithically formed therewith.  
Claims 17-19, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) as applied to claim 7 above, and further in view of U.S. Patent #8,904,564 to Laycock (Laycock) and/or U.S. Patent #2,823,723 to Cohn (Cohn).
With Respect to Claim 17  
A tether apparatus according to claim 1, the tether apparatus further comprising an article (e.g. garment/jacket, see e.g. FIG. 2) configured to be worn or borne by a user, the article including a pocket having an interior accessed by an opening (jacket pockets are disclosed, and Fig. 2 shows what is apparently a jacket pocket which inherently discloses this or alternately clearly renders such obvious), wherein the elongated tether is retractable (i.e. it is elastomeric and therefore stretchable and retractable) and interconnects the harness and the mount (see 
	However, Laycock discloses attaching a tether inside of a compartment/pocket on a user worn garment within the interior of the pocket at a position remote from the opening (Fig. 2A-2B show the reel the leash/tether is attached to secured remote from the pocket/compartment opening); Cohn discloses attaching a similar tether to a mount (23-25) within the interior of the pocket/compartment at a position remote from the opening (FIGS. 3 and 6). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Laycock, to secure the tether to the interior of the compartment remote from the opening, and to do so using a mount at that location as mounts such as rings are common in the art to attach clips such as clip 70 of Bransfield and/or as a mere selection of an art appropriate attachment method to secure the tether to the article/garment/jacket; or per the disclosure of Cohn to use a mount similar to that of Cohn located opposite the opening of the pocket; alternately, the pair of references together render obvious attaching opposite the opening in a garment pocket and using a mount opposite the opening which also renders obvious the claimed subject matter; it is noted further that mounting in the claimed location and fashion constitutes a mere selection of an art appropriate location and securement mechanism and/or at most a mere rearrangement of parts (i.e. attachment to the garment is disclosed and locating it inside the pocket and opposite the 
With Respect to Claim 18  
A tether apparatus according to claim 17, wherein the pocket includes a perimeter, and the mount is secured to the article along the perimeter remote from the opening (Cohn discloses this, and particularly uses a perimeter seam to attach the mount to the pocket); as to the combination with only Laycock, although Laycock shows mounting slightly spaced from the perimeter, moving the mounting location to the perimeter would have been obvious as a mere selection of an art appropriate location remote from the opening, to increase extension/retraction length, and/or constitutes a mere selection of an art appropriate location or at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04)).
With Respect to Claim 19  
A tether apparatus according to claim 18, wherein the perimeter includes a corner remote from the opening, but does not disclose wherein the mount is secured to the article at the corner.  
However, as to the combination(s) with Laycock, Laycock discloses attachment in a corner of the pocket (it is noted that this attachment is shown slightly spaced from the perimeter); as to the combination(s) with Cohn, although Cohn shows attachment spaced from the corner in the drawings, its disclosure does not indicate that this particular location has any significance (i.e. it is clearly merely exemplary).

With Respect to Claim 33  
A tether system for securing a handheld device to a user, the handheld device having a plurality of corners, the tether system comprising: a harness including a web (14, 16 and related structure) configured to releasably engage the handheld device, the web including a plurality of corner apertures (17), each defining a corner loop (16) configured to stretch over and engage a respective corner of the handheld device thereby releasably securing the harness to the handheld device; an article (13) configured to be worn or borne by a user, the article including a pocket having an interior accessed by an opening, the pocket further comprising a mount secured to the article within the interior of the pocket at a position remote from the opening; and a retractable tether (70 or 70 in combination with 60 and/or 15) interconnecting the harness and the mount, a first end of the tether being connected to the harness, and a second end of the tether connected to the mount (see e.g. FIG. 2).  
With Respect to Claim 36  

	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Laycock or Cohn, to form the pocket with a zippered closure, in order to close the pocket to secure the pocket closed to prevent the contents from falling out, to protect the pocket contents from inclement weather, and/or as a mere selection of an art appropriate pocket structure and/or pocket closure mechanism to use.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,060,588 to Bransfield (Bransfield) in view of Baker as applied to claim 21 above, and further in view of either U.S. Design Patent #D687,427 to Peterson (Peterson) or U.S. Design Patent #D775,618 to Kim (Kim).
With Respect to Claim 24  
As an alternative to the rejection of this claim above using Bransfield in view of Baker alone, Peterson discloses forming an electronic device case/holder with asymmetric rear openings or Kim discloses forming an electronic device case/holder with an asymmetric rear opening (the opening is asymmetric about the horizontal axis, similar to the invention), either of which provides additional evidence of the obviousness of and/or sufficient motivation to modify the central opening to make it asymmetric to the extent claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734